Francis E. Sweeney, Sr., J.,
dissenting in part and concurring in part. While I join in the majority’s decision in Part V of its opinion that relator in case No. 93-2059 is entitled to a writ of mandamus to compel his right to a salary increase, I agree with little else. Because I believe that the 1993 enactment of Am.Sub.H.B. No. 107 is unconstitutional, I vigorously dissent from the bulk of the majority’s opinion.
Philosophically, the majority’s posture and my position are basically the same. The majority readily concedes that Am.Sub.H.B. No. 107 violates the one-subject rule of Section 15(D), Article II of the Ohio Constitution and the right to a referendum as guaranteed by Section 1, Article II of the Ohio Constitution. However, in crafting its remedy, the majority picks and chooses those parts of the bill which it wants to keep. In discarding only two minor provisions, the majority’s endeavor to salvage what it admits is an unconstitutional legislative Act is untenable. Because I believe that all the non-appropriations provisions violate the one-subject rule, and the right to a referendum, and that these *251measures were added at the last minute and then logrolled through both chambers, I cannot join in the majority’s decision announced today.
To really understand what is happening here, it is necessary to stress the facts, many of which were left out of the majority’s opinion.
H.B. No. 107 was introduced in the Ohio House of Representatives on February 4, 1993. H.B. No. 107, as introduced, was a four-page appropriations bill for the current operating expenses for the Bureau of Workers’ Compensation for the biennium beginning July 1, 1993, and ending June 30, 1995. The companion bill, H.B. No. 106, provided the biennium funding for the Industrial Commission. Since the bills were appropriations measures, they were sent to the Finance and Appropriations Committee of the House of Representatives for consideration. When it was reported out of the Finance and Appropriations Committee, Sub.H.B. No. 107 contained a few additional changes. This bill was never considered by the House’s Commerce and Labor Committee because there were no significant changes to the workers’ compensation system. On June 9, 1993, the House passed the substitute bill, Am.Sub.H.B. No. 107. The next day, this bill was introduced in the Ohio Senate.
On June 15,1993, the Senate referred Sub.H.B. No. 107 and Sub.H.B. No. 106 to its Committee on Commerce and Labor instead of to its Finance Committee. The Commerce and Labor Committee had been considering S.B. No. 152, which made extensive and radical changes in the workers’ compensation system and procedures. Although the Commerce and Labor Committee had conducted several hearings on this bill, it was going nowhere. However, because Governor Voinovich had announced that he would veto any budget bill which did not include meaningful reform of the workers’ compensation law and the budgets for the bureau and commission were due to expire on June 30, 1993, Senate leadership made the decision to amend Sub.H.B. No. 107 to incorporate reform measures contained within S.B. No. 152.
Thus, on June 23, 1993, the Senate Committee on Commerce and Labor reported back Sub.H.B. No. 107. Am.Sub.H.B. No. 107 as passed by the Senate contained not only the appropriations measures as passed by the House, but now also contained the body of S.B. No. 152 (and Sub.H.B. No. 106).
When the bill was reported back to it, the House refused to concur with the Senate amendments. The Senate insisted on its version and, as a result, according to the legislative process, the bill was sent to a Conference Committee.
The Conference Committee made another set of additions to the bill. However, the appropriations measures remained unchanged from the original version. Hours after the Conference Committee revised the bill, both the Senate and the House passed it.
*252Thus, what started as a simple appropriations bill, now contained massive substantive law changes to the workers’ compensation system. The magnitude of the changes by the legislation is demonstrated by the Legislative Services Commission Comparison of Current and Prior Workers’ Compensation Law and Provisions of Am.Sub.H.B. 107. It takes twenty pages to list the changes made by the bill. The majority’s admission that the final version “substantially amended the workers’ compensation law” is truly an understatement.
In effect, the bill transforms the structure of the workers’ compensation administration and delivery system. It limits the authority of the Industrial Commission and transfers many of its powers to the Administrator of the Bureau of Workers’ Compensation (“bureau”). It eliminates the regional boards of reviews and revamps the entire hearing and appeals procedures.
The bill limits the rights of injured workers to choose their own doctors, and changes the entire health care delivery system. It provides incentives for prolonged employer resistance to determinations in favor of injured workers by requiring injured workers to pay back awards that are reversed on appeal out of any subsequent claim payments.
The bill makes numerous other major substantive changes to the workers’ compensation system and to other areas of the law. These changes include the privatization of the rehabilitation program and a definition of and standard of proof for intentional tort actions.
Thus, what began as a simple appropriations bill, saddled now with major workers’ compensation reform, became law when Governor Voinovich signed the bill after exercising a line-item veto. With the addition of these facts, it becomes harder to reconcile the majority’s results with established case law. I believe what occurred here is a classic example of the “logrolling” forbidden by the one-subject rule of Section 15(D), Article II of the Ohio Constitution.
In Hoover v. Bd. of Franklin Cty. Commrs. (1985), 19 Ohio St.3d 1, 6, 19 OBR 1, 5, 482 N.E.2d 575, 580, this court explained the purpose of the one-subject rule and the test by which it is to be enforced:
“Under this court’s recent holding in State, ex rel. Dix, v. Celeste (1984), 11 Ohio St.3d 141 [11 OBR 436, 464 N.E.2d 153], a ‘manifestly gross and fraudulent violation’ of the one-subject rule contained in Section 15(D) will invalidate an enactment. * * * As we emphasized in Dix, every presumption in favor of the enactment’s validity should be indulged. The mere fact that a bill embraces more than one topic is not fatal, as long as a common purpose or relationship exists between the topics. However, where there is a blatant disunity between topics and no rational reason for their combination can be discerned, it may be inferred that the bill is a result of log-rolling — the practice by which several matters are consolidated in a single bill for the purpose of obtaining passage for proposals *253which would never achieve a majority if voted on separately. This is the very practice which Section 15(D) was designed to prevent.”
In finding no violation of the one-subject rule after the offending provisions of the child labor exemption and the workplace intentional tort were severed, the majority concludes that there was no need to sever the appropriations bill from the substantive workers’ compensation reform bill because appropriations provide a sufficient unity of topics to satisfy Section 15(D). The majority states, “[although the provisions embrace more than a singular topic, they do have a common purpose: to amend and reform the laws governing the compensation of injured workers and to fund the two agencies that are charged with administering those laws. And they all have a clear common relationship, namely, workers’ compensation.” This is wishful thinking, not reasoned analysis.
In support of its holding, the majority relies on Dix, supra, and the commentary of Professor Ruud. Dix is easily distinguished and Professor Ruud’s analysis is supportive of my position that there is a violation of the one-subject rule.
In Dix, it is clear that the General Assembly acted to comprehensively restructure a variety of economic development programs. In order to accomplish this objective, the General Assembly abolished one office, and at the same time created distinctly different offices. Because that legislation involved the creation of new departments within the state government, it was clearly necessary that funds be appropriated for their operation. Under those circumstances, this court concluded: “[a]n examination of the bill demonstrates that the appropriation * * * is simply the means by which the act is carried out,” Dix, supra, 11 Ohio St.3d at 146, 11 OBR at 441, 464 N.E.2d at 158. Upon these facts, this court found no violation of the one-subject rule.
However, here, contrary to the majority’s position, there is no necessary or logical relationship between the substantive provisions of Am.Sub.H.B. No. 107 and the nature and amounts of the appropriations for the bureau provided in that legislation. If the purpose of combining the appropriations acts with substantive legislation was to assure that appropriations were adjusted as necessary to take into account the fiscal ramifications of substantive changes, it is extremely difficult to account for the fact, as conceded by the parties, that no adjustments whatsoever were made in the appropriations for the bureau.
The only logical conclusion is that the appropriations in Am.Sub.H.B. No. 107 do not relate to the substantive or procedural workers’ compensation law. For this reason, its provisions are not “incident to the single subject of the bill.” Dix, 11 Ohio St.3d at 146, 11 OBR at 441, 464 N.E.2d at 158.
The one-subject rule exists to prevent riders from being attached to bills that are popular and so certain of adoption that the rider will secure adoption not on *254its own merits, but on the merits of the measure to which it is attached. Ruud, “No Law Shall Embrace More Than One Subject” (1958), 42 Minn.L.Rev. 389, 391. A budget bill is susceptible to being weighed down with riders because “[i]t is a necessary and often popular bill which is certain of passage.” Ruud at 413.
Here the budget was due to expire on June 30, 1993. Without passage of the appropriations, the bureau and commission would have been unable to operate. Moreover, the General Assembly knew that Governor Voinovich would veto any budget bill not containing substantive reform.
In State ex rel. Hinkle v. Franklin Cty. Bd. of Elections (1991), 62 Ohio St.3d 145, 149, 580 N.E.2d 767, 770, this court held that where a legislative enactment violates the one-subject rule, the offending portion of the enactment may be severed. Although I have reservations about the holding in Hinkle, I believe that in applying Hinkle and severing the intentional tort and child labor exemption provisions, the majority did not go far enough. I believe all the non-appropriations provisions of Am.Sub.H.B. 107, not just the intentional tort and the child labor exemption provisions, flagrantly contravene the one-subject rule and must be declared null and void. I would sever all these non-appropriations provisions and leave intact the appropriations package.
I also take issue with the majority’s conclusion that Am.Sub.H.B. No. 107 does not violate the three-consideration provision of Section 15(C), Article II of the Ohio Constitution. Considering the facts as set forth in this dissent, ie., grafting a second subject matter onto an appropriations bill, it stretches the imagination to hold that the original bill was not “vitally alter[ed].” See Hoover, 19 Ohio St.3d at 5, 19 OBR at 4, 482 N.E.2d at 579.
The majority defines “vitally altered” as “departing entirely from a consistent theme.” Assuming without deciding that this is a proper definition, even a cursory examination of the facts reveals that this substantive workers’ compensation reform bill is a departure from a simple budget measure.
Moreover, this is just not my opinion. As averred to by State Senator Burch in his affidavit attached to the relators’ brief, “[t]here is no question that the version of H.B. 107 passed by the Senate vitally altered the version which the House had passed.” These bills were treated separately and given separate consideration, until they were “logrolled” into one.
Because the House Journal reflects that the House considered the “vitally altered” conference bill only once, the three-consideration requirement was not satisfied.
As my colleague Justice Douglas recognized in his Hoover concurrence, the enforcement of the three-consideration rule “safeguards the rights and opportunities of the citizens of Ohio to participate in the legislative process. Specifically, *255the purpose of the ‘three reading1 rule is to prevent hasty action and to lessen the danger of ill-advised amendment at the last moment. The rule provides time for more publicity and greater discussion and affords each legislator an opportunity to study the proposed legislation, communicate with his or her constituents, note the comments of the press and become sensitive to public opinion.” Hoover, 19 Ohio St.3d at 8, 19 OBR at 7, 482 N.E.2d at 582. What occurred here falls far short of achieving the purpose of the three-consideration rule.
Finally, the majority recognizes the enactment of Am.Sub.H.B. No. 107 unconstitutionally deprived the voters of their right of referendum. Yet, instead of severing the non-appropriations matters to,cure this constitutional infirmity, as precedent dictates, the majority again attempts a compromise by overruling State ex rel. Riffe v. Brown (1977), 51 Ohio St.2d 149, 5 O.O.3d 125, 365 N.E.2d 876. This remedy is too little, too late.
It is clear from the legislative history, that S.B. No. 152, the bill which engaged in massive reform, did not receive separate consideration. This bill was added to Am.Sub.H.B. No. 107 at the last minute and then logrolled through both chambers. The riders should be found to be a nullity, not representing any policy of the state of Ohio. I believe the policy of this state should be that enunciated in the original H.B. No. 107 and in Sub.H.B. No. 106, the appropriations package, without the substantive amendments added by the Senate and the Conference Committee.
I suspect the majority knows the real score, but it fails in its attempt to rectify an untenable situation. Its haphazard compromise in severing certain provisions and overruling precedent is insufficient. Because I believe this is a classic example of “logrolling” which prevented the House of Representatives from participating in the restructuring of the workers’ compensation system, I cannot join in the majority’s decision in Parts I, II, III, and IV.
For the foregoing reasons, I would grant all writs.